Title: Benjamin Waterhouse to Abigail Adams, 22 January 1783
From: Waterhouse, Benjamin
To: Adams, Abigail



Madam!
Boston Janry. 22d 1783

Yesterday I received your very obliging Letter and return you many thanks for your willingness to serve my interest. Some of my friends seemed to wish as I did to have some testimony of how I stood in Mr. Adams’ opinion through you. I prefered it to giving them such letters of his as I had in my hands. However your answer not arriving in time I gave President Willard four letters of Mr. Adams’, and one of Dr. Franklins—they were mere letters of friendship and contained what every body might have seen, yet I am always rather nice in regard to letters when the writers are absent. When I come to Braintree I will show them to you. I unexpectedly found a powerfull party against the confirmation of the Vote of the Corporation, on account (ostensibly) of my being in England—and my not being a Son of Harvard.
If I found I was like to come in with a general consent I would accept most joyfully that arduous and important post but otherwise I had rather be without it, for from the very nature of our Art, and the mode of teaching of it, even an old Man, with twice my knowledge and experience would stand in need of every indulgence—and I shall never be hardy enough to open my mouth in public when I know there are numbers of shrewe’d Men looking after me for evil.

My most respectfull Compliments to Miss Adams and Master Charles. I am with every sentiment of respect Your most obedient humble Servant.
B. Waterhouse

